Citation Nr: 1728396	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities, to include leg, knee, ankle, with muscle involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to November 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied reopening a claim for service connection for rheumatoid arthritis.  As explained below, the Veteran is asserting a claim for a disability of the lower extremities other than rheumatoid arthritis.  As such, the Board has recharacterized the issue on appeal as one for direct service connection, rather than a claim to reopen a prior final decision.  

The issue of entitlement to service connection for a disability of the bilateral lower extremities, to include leg, knee, ankle, and muscle involvement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

Unfortunately, the Veteran's claim regarding entitlement to service connection for a disability of the bilateral lower extremities, to include leg, knee, ankle, and muscle involvement, must be REMANDED for further development.

The Veteran enlisted in the United States Army in September 1966. While in basic training, he developed pain and swelling in his lower extremities after completing running exercises.

In September 1966, the Veteran presented for treatment for his feet, knees, and ankles.  He continued to receive treatment for the condition over for several weeks, but the symptoms did not improve.

The Veteran was referred for a podiatry consultation, which was conducted in October 1966. The examiner noted, regarding the history of the present illness, that the Veteran had intermittent pain and swelling in both ankles for four years. Upon examination the Veteran's knees were not considered deformed and he presented with full range of motion; however, the examiner noted that the joint line was tender to palpation and motion. Both ankle joints were swollen, warm, and tender, but showed full range of motion. X-rays of both knees and ankles were ordered and later determined to be negative.

In October 1966, the Veteran was referred for a Medical Board. He was determined to be medically unfit for service and was subsequently discharged. The condition of record was noted as rheumatoid arthritis.

In August 1967, the Veteran applied for service connection for a rheumatoid arthritis condition, which he claimed were aggravated during his active military service. The Veteran's claim was denied and he did not appeal the decision.

In February 2014, the Veteran filed a claim, in relevant part, for service connection for disability of the leg, knee, ankle, and muscle, which he claims were aggravated by service. See February 2014 VA 21-526EZ.

In May 2014, the RO denied the Veteran's service connection claim. Subsequently, the Veteran appealed the claim and submitted additional evidence for consideration. Specifically, the Veteran supplied a note from his treating physician endorsing that the Veteran did not have any sign or laboratory test to confirm a diagnosis of rheumatoid arthritis. See September 2014 Medical Treatment Record. The Veteran's recent treatment records indicate that he suffers from numerous complaints of pain, cramping, and myalgia. Additionally, the Veteran supplied lay statements indicating that he never had rheumatoid arthritis. See September 2014 Correspondence. The Veteran's spouse and sister also supplied statements supporting this assertion. See September 2014 Buddy/Lay Statements.

The Board finds that there is conflicting medical evidence regarding the nature, etiology, and duration of the Veteran's bilateral lower extremity condition. Significantly, he does not appear to have rheumatoid arthritis, the condition for which he was discharged.  Rather, he has other somewhat undefined disabilities of the lower extremities which may or may not be etiologically related to his military service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has evidence of recurrent symptoms of pain and range of motion difficulties with his lower extremities. There is evidence of an in service event to the Veteran's legs, knees, and ankles. The Board finds that there is an indication that the Veteran's recurrent symptoms may be associated with his service and it lacks sufficient medical evidence to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral lower extremity condition. The examiner should take a complete history from the Veteran. All indicated tests and studies should be completed.

After completion of the examination, the examiner should address the following:

a) List all of the diagnoses effecting the Veteran's left and/or right lower extremities. The examiner should assess the Veteran's lower extremities and address any involvement of the legs, ankles, knees, and muscles in the region.

b) For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to, or aggravated by, the Veteran's service.

Although the examiner should review the file, his/her attention is directed to the following evidence:

(i) Service treatment records from September 1966 to November 1966.

(ii) Medical Board determination from October 1966.

(iii) Private physician note from September 2014 and associated private treatment records.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2. Following completion of the above, readjudicate the Veteran's claim for service connection for a bilateral lower extremity disability. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

